Exhibit 10.2



CORPORATE INTEGRITY AGREEMENT BETWEEN THE

OFFICE OF INSPECTOR GENERAL OF THE

DEPARTMENT OF HEALTH AND HUMAN SERVICES AND

MERIT MEDICAL SYSTEMS, INC.



I.PREAMBLE



Merit Medical Systems, Inc. (Merit) hereby enters into this Corporate Integrity
Agreement (CIA) with the Office of Inspector General (OIG) of the United States
Department of Health and Human Services (HHS) to promote compliance with the
statutes, regulations, and written directives of Medicare, Medicaid, and all
other Federal health care programs (as defined in 42 U.S.C. § 1320a-7b(f))
(Federal health care program requirements) and with the statutes, regulations,
and written directives of the Food and Drug Administration (FDA requirements).
Contemporaneously with this CIA, Merit is entering into a Settlement Agreement
with the United States.



Merit represents that it has an established corporate compliance program
(Compliance Program) which preceded the execution of this CIA. The Compliance
Program includes a Compliance Officer, Compliance Committee, written policies
and procedures, education and training programs, and a disclosure program. Merit
will continue to operate its Compliance Program throughout the term of this CIA.



II.TERM AND SCOPE OF THE CIA




A.The period of the compliance obligations assumed by Merit under this CIA shall
be five years from the effective date of this CIA. The “Effective Date” shall be
the date on which the final signatory of this CIA executes this CIA. Each
one-year period, beginning with the one-year period following the Effective
Date, shall be referred to as a “Reporting Period.”



B.Sections VII, X, and XI shall expire no later than 120 days after OIG’s
receipt of: (1) Merit’s final Annual Report; or (2) any additional materials
submitted by Merit pursuant to OIG’s request, whichever is later.





C.The scope of this CIA is governed by the following definitions:





Merit Medical Systems, Inc. CIA



--------------------------------------------------------------------------------

1.For purposes of this CIA, the term “Covered Persons” includes: (a) all owners
of Merit who are natural persons (other than shareholders who: (i) have an
ownership interest of less than 5% and (ii) acquired the ownership interest
through public trading) and all officers and directors of Merit; (b) all
officers, directors and employees of Merit; and (c) all contractors,
subcontractors, agents, and other persons who perform any of the Covered
Functions on behalf of Merit.



Notwithstanding the above, the term “Covered Persons” does not include part-time
or per diem employees, contractors, subcontractors, agents, or other persons who
are not reasonably expected to work more than 160 hours during a Reporting
Period, except that any such individuals shall become “Covered Persons” at the
point when they do work more than 160 hours during a Reporting Period.



2.“Government Reimbursed Products” refers to all Merit products that are: (a)
marketed or sold by Merit in the United States (or pursuant to contracts with
the United States) and (b) reimbursed by Federal health care programs.



3.The term “Covered Functions” includes: (a) the selling, marketing,
advertising, promoting, or branding of Government Reimbursed Products; (b) the
preparation or external dissemination of promotional materials or information
about, or the provision of services relating to, Government Reimbursed Products;
(c) contracting with health care professionals (HCPs) for consulting services
(including but not limited to speaker programs, speaker training programs,
training and education services, product development activities, presentations,
consultant task force meetings, advisory boards, ad hoc advisory activities,
research and any research-related activities, and authorship of articles or
other publications relating to Government Reimbursed Products), or other fee-
for service arrangements relating to Government Reimbursed Products; (d)
contracting with HCPs or health care institutions (HCIs) for any Co-Marketing
Activity; and (e) reviewing and/or approving requests for grants or charitable
contributions involving HCPs or HCIs.




4.The term “Sponsorships” shall mean support for a program, event, or
organization in return for the advertisement, or promotion of Merit products,
including healthcare-related conventions and conference sponsorships,
promotional booths, exhibit space, advertisements, memberships, signage rights,
naming rights, and subscriptions.



5.The term “Third Party Educational Activity” shall mean any scientific,
educational, or professional program, meeting, or event for HCPs conducted by



Merit Medical Systems, Inc. CIA



2



--------------------------------------------------------------------------------

a third party and supported by Merit, including but not limited to, continuing
medical education (CME), disease awareness, or sponsorship of symposia at
medical conferences.



6.The term “Co-Marketing Activity” shall mean any marketing or other promotional
activity that Merit performs with or on behalf of (in addition to itself) one or
more HCPs or HCIs involving a Government Reimbursed Product.



III.CORPORATE INTEGRITY OBLIGATIONS



Merit shall establish and maintain a Compliance Program that includes the
following elements:



A.Compliance Officer and Committee, Board of Directors, and Management
Compliance Obligations




1.Compliance Officer. Within 90 days after the Effective Date, Merit shall
appoint a Compliance Officer and shall maintain a Compliance Officer for the
term of the CIA. The Compliance Officer shall be an employee and a member of
senior management of Merit; shall report directly to the Chief Executive Officer
of Merit; and shall not be, or be subordinate to, the General Counsel or Chief
Financial Officer or have any responsibilities that involve acting in any
capacity as legal counsel or supervising legal counsel functions for Merit. The
Compliance Officer shall be responsible for, without limitation:



a.developing and implementing policies, procedures, and practices designed to
ensure compliance with the requirements set forth in this CIA and with Federal
health care program and FDA requirements;



b.making periodic (at least quarterly) reports regarding compliance matters in
person to the Audit Committee of the Board of Directors of Merit (Audit
Committee) and shall be authorized to report on such matters to the Audit
Committee at any time. Written documentation of the Compliance Officer’s reports
to the Audit Committee shall be made available to OIG upon request; and





c.monitoring the day-to-day compliance activities engaged in by Merit as well as
any reporting obligations created under this CIA.









Merit Medical Systems, Inc. CIA



3



--------------------------------------------------------------------------------

Any noncompliance job responsibilities of the Compliance Officer shall be
limited and must not interfere with the Compliance Officer’s ability to perform
the duties outlined in this CIA.



Merit shall report to OIG, in writing, any changes in the identity of the
Compliance Officer, or any actions or changes that would affect the Compliance
Officer’s ability to perform the duties necessary to meet the obligations in
this CIA, within five business days after such a change.




2.Compliance Committee. Within 90 days after the Effective Date, Merit shall
appoint a Compliance Committee. The Compliance Committee shall, at a minimum,
include the Compliance Officer and other members of senior management necessary
to meet the requirements of this CIA (e.g., senior executives of relevant
departments, such as sales, marketing, legal, medical affairs/medical
information, regulatory affairs, research and development, human resources,
audit, finance, manufacturing, and operations). The Compliance Officer shall
chair the Compliance Committee and the Compliance Committee shall support the
Compliance Officer in fulfilling his/her responsibilities (e.g., shall assist in
the analysis of Merit’s risk areas and shall oversee monitoring of internal and
external audits and investigations). The Compliance Committee shall meet at
least quarterly. The minutes of the Compliance Committee meetings shall be made
available to OIG upon request.



Merit shall report to OIG, in writing, any actions or changes that would affect
the Compliance Committee’s ability to perform the duties necessary to meet the
obligations in this CIA, within 15 business days after such a change.




3.Board Compliance Obligations. The Audit Committee shall be responsible for the
review and oversight of matters related to compliance with Federal health care
program requirements, FDA requirements, and the obligations of this CIA. The
Audit Committee must include independent (i.e., non-employee and non-executive)
members.



The Audit Committee shall, at a minimum, be responsible for the following:



a.meeting at least quarterly to review and oversee Merit’s Compliance Program,
including but not limited to the performance of the Compliance Officer and
Compliance Committee;





Merit Medical Systems, Inc. CIA



4



--------------------------------------------------------------------------------

b.submitting to OIG a description of the documents and other materials it
reviewed, as well as any additional steps taken, such as the engagement of an
independent advisor or other third party resources, in its oversight of the
compliance program and in support of making the resolution below during each
Reporting Period; and



c.for each Reporting Period of the CIA, adopting a resolution, signed by each
member of the Audit Committee, summarizing its review and oversight of Merit’s
compliance with Federal health care program requirements, FDA requirements, and
the obligations of this CIA.




d.for the first and fourth Reporting Period of the CIA, the Audit Committee
shall retain an individual or entity with expertise in compliance with Federal
health care program and FDA requirements (Compliance Expert) to perform a review
of the effectiveness of Merit’s Compliance Program (Compliance Program Review).
The Compliance Expert shall prepare a written report about the Compliance
Program Review. The written report (Compliance Program Review Report) shall
include a description of the Compliance Program Review and any recommendations
with respect to Merit’s compliance program. The Audit Committee shall review the
Compliance Program Review Report as part of its review and oversight of Merit’s
compliance program. A copy of the Compliance Program Review report shall be
provided to OIG in the first and fourth Annual Report submitted by Merit. In
addition, copies of any materials provided to the Audit Committee by the
Compliance Expert, along with minutes of any meetings between the Compliance
Expert and the Audit Committee, shall be made available to OIG upon request.



At minimum, the resolution shall include the following language:



“The Audit Committee has made a reasonable inquiry into the operations of
Merit’s Compliance Program including the performance of the Compliance Officer
and the Compliance Committee. Based on its inquiry and review, the Audit
Committee has concluded that, to the best of its knowledge, Merit



Merit Medical Systems, Inc. CIA



5



--------------------------------------------------------------------------------

has implemented an effective Compliance Program to meet Federal health care
program requirements, FDA requirements, and the obligations of the Corporate
Integrity Agreement.”



If the Audit Committee is unable to provide such a conclusion in the resolution,
the Audit Committee shall include in the resolution a written explanation of the
reasons why it is unable to provide the conclusion and the steps it is taking to
implement an effective Compliance Program at Merit.



Merit shall report to OIG, in writing, any changes in the composition of the
Audit Committee, or any actions or changes that would affect the Audit
Committee’s ability to perform the duties necessary to meet the obligations in
this CIA, within 15 business days after such a change.



4.Management Certifications. In addition to the responsibilities set forth in
this CIA for all Covered Persons, certain Merit employees (Certifying Employees)
are specifically expected to monitor and oversee activities within their areas
of authority and shall annually certify that the applicable Merit business unit
is in compliance with applicable Federal health care program and FDA
requirements and with the obligations of this CIA. These Certifying Employees
shall include, at a minimum, the following: the Chief Financial Officer, the
Executive Vice President – Commercial, the Chief Regulatory Affairs Officer, and
the Vice President – US Sales. For each Reporting Period, each Certifying
Employee shall sign a certification that states:



“I have been trained on and understand the compliance requirements and
responsibilities as they relate to [insert name of department], an area under my
supervision. My job responsibilities include ensuring compliance with regard to
the [insert name of the department] with all applicable Federal health care
program requirements, FDA requirements, obligations of the Corporate Integrity
Agreement, and Merit policies, and I have taken steps to promote such
compliance. To the best of my knowledge, the

[insert name of department] of Merit is in compliance with all applicable
Federal health care program requirements, FDA requirements, and the obligations
of the Corporate Integrity Agreement. I understand that this certification is
being provided to and relied upon by the United States.”



If any Certifying Employee is unable to provide such a certification, the
Certifying Employee shall provide a written explanation of the reasons why he or
she is unable to provide the certification outlined above.



Merit Medical Systems, Inc. CIA



6



--------------------------------------------------------------------------------

Within 90 days after the Effective Date, Merit shall develop and implement a
written process for Certifying Employees to follow for the purpose of completing
the certification required by this section (e.g., reports that must be reviewed,
assessments that must be completed, sub-certifications that must be obtained,
etc. prior to the Certifying Employee making the required certification).



B.Written Standards




1.Policies and Procedures. Within 120 days after the Effective Date, Merit shall
develop and implement written policies and procedures regarding the operation of
its compliance program, including the compliance program requirements outlined
in this CIA and Merit’s compliance with Federal health care program and FDA
requirements (Policies and Procedures). Throughout the term of this CIA, Merit
shall enforce its Policies and Procedures and shall make compliance with its
Policies and Procedures an element of evaluating the performance of all
employees. The Policies and Procedures shall be made available to all Covered
Persons. At a minimum, the Policies and Procedures shall address the following:



a.appropriate ways to conduct Covered Functions in compliance with all: (i)
applicable Federal healthcare program requirements, including, but not limited
to the Federal Anti-Kickback Statute (codified at 42 U.S.C. § 1320a-7b(b)) and
the False Claims Act (codified at 31 U.S.C.

§§ 3729-3733); and (ii) all applicable FDA requirements;



b.the development, implementation, and compliant use of promotional materials
used by sales representatives (including any contract sales force) and other
Merit representatives who promote and sell Government Reimbursed Products;



c.the development, implementation, and review of policies for the distribution
of Government Reimbursed Products for evaluation purposes (Evaluation Product).
This shall include a review of the bases upon, and circumstances under, which
HCPs and HCIs belonging to specified medical specialties or types of clinical
practice may receive Evaluation Product





Merit Medical Systems, Inc. CIA



7



--------------------------------------------------------------------------------

from Merit (including, separately, from sales representatives, or through other
channels);



d.consultant or other fee-for-service arrangements entered into with HCPs or
HCIs (including but not limited to speaker programs, speaker training programs,
training and education services, product development activities, presentations,
consultant task force meetings, advisory boards, ad hoc advisory activities,
research and research-related activities, authorship activities, and any other
financial engagement or arrangement with an HCP or HCI) and all events and
expenses relating to such engagements or arrangements. The Policies and
Procedures shall include requirements about the content and circumstances of
such arrangements and events;





e.agreements or arrangements with HCPs or HCIs for the purchase or licensing of
intellectual property (including, but not limited to, patents, patent
applications, and the payment of royalties);



f.programs by HCPs to educate sales representatives, including but not limited
to presentations by HCPs at sales meetings, preceptorships, tutorials, and
experience-based learning activities;



g.review and approval of, and payment for, travel and related expenses for HCPs
including those in connection with HCP participation in educational, research,
training, or other Merit- sponsored programs or activities;



h.sponsorship or funding of grants (including educational grants) or charitable
contributions involving HCPs and HCIs;





i.funding of, or participation in, any Sponsorships, Third Party Educational
Activity, or Co-Marketing Activity as defined in Sections II.C.4, II.C.5, and
II.C.6 above;











Merit Medical Systems, Inc. CIA



8



--------------------------------------------------------------------------------

j.compensation (including through salaries, bonuses, or other means) for Covered
Persons who are sales representatives and their managers;



k.disciplinary policies and procedures for violations of Merit’s Policies and
Procedures, including policies relating to Federal health care program and FDA
requirements.



At least annually (and more frequently, if appropriate), Merit shall assess and
update, as necessary, the Policies and Procedures. Any new or revised Policies
and Procedures shall be made available to all Covered Persons.



All Policies and Procedures shall be made available to OIG upon request.



C.Training and Education




1.Covered Persons Training. Within 120 days after the Effective Date, Merit
shall develop a written plan (Training Plan) that outlines the steps Merit will
take to ensure that: (a) all Covered Persons receive at least annual training
regarding Merit’s CIA requirements and compliance program, and (b) all Covered
Persons who engage in Covered Functions receive at least annual training
regarding: (i) all applicable Federal health care program and FDA requirements
relating to Covered Functions and (ii) all Merit Policies and Procedures and
other requirements applicable to Covered Functions. The Training Plan shall
include information regarding the following: training topics, categories of
Covered Persons and required to attend each training session, length of the
training session(s), schedule for training, and format of the training. Merit
shall furnish training to its Covered Persons pursuant to the Training Plan
during each Reporting Period.



2.Board Training. In addition to the training described in Section III.C.1,
within 120 days after the Effective Date, each member of the Board of Directors
shall receive training regarding the corporate governance responsibilities of
board members, and the responsibilities of board members with respect to review
and oversight of the Compliance Program. Specifically, the training shall
address the unique responsibilities of health care board members, including the
risks, oversight areas, and strategic approaches to conducting oversight of a
health care entity. This training may be conducted by an outside compliance
expert hired by the Board of Directors and should include a discussion of OIG’s
guidance on board member responsibilities.





Merit Medical Systems, Inc. CIA



9



--------------------------------------------------------------------------------

New members of the Board of Directors shall receive the Board Training described
above within 30 days after becoming a member or within 120 days after the
Effective Date, whichever is later.



3.Training Records. Merit shall make available to OIG, upon request, training
materials and records verifying that the training described in Sections III.C.1
and

III.C.2 has been provided as required.



D.Risk Assessment and Internal Review Process



Within 120 days after the Effective Date, Merit shall develop and implement a
centralized annual risk assessment and internal review process to identify and
address risks associated with each Government Reimbursed Product, including
risks associated with the Covered Functions. The Compliance Committee shall be
responsible for implementation and oversight of the risk assessment and internal
review process. The risk assessment and internal review process shall be
conducted annually and shall require Merit to: (1) identify and prioritize
risks, (2) develop internal audit work plans related to the identified risk
areas, (3) implement the internal audit work plans, (4) develop corrective
action plans in response to the results of any internal audits performed, and
(5) track the implementation of the corrective action plans in order to assess
the effectiveness of such plans. Merit shall maintain the risk assessment and
internal review process for the term of the CIA.



E.Review Procedures




1.General Description.



a.Engagement of Independent Review Organization. Within 90 days after the
Effective Date, Merit shall engage an entity (or entities), such as an
accounting, auditing, or consulting firm (hereinafter “Independent Review
Organization” or “IRO”), to perform the reviews listed in this Section III.E.
The applicable requirements relating to the IRO are outlined in Appendix A to
this CIA, which is incorporated by reference.



b.Retention of Records. The IRO and Merit shall retain and make available to
OIG, upon request, all work papers, supporting documentation, correspondence,
and draft reports





Merit Medical Systems, Inc. CIA



10



--------------------------------------------------------------------------------

(those exchanged between the IRO and Merit) related to the reviews.



c.Access to Records and Personnel. Merit shall ensure the IRO has access to all
records and personnel necessary to complete the reviews listed in this Section
III.E., and that all records furnished to the IRO are accurate and complete.



2.Systems and Transactions Reviews. As set forth more fully in Appendix B, the
IRO reviews shall consist of two components: Systems Reviews and Transactions
Reviews relating to the Covered Functions.



a.Systems Review. The Systems Reviews shall assess Merit’s systems, processes,
policies, and procedures relating to the Covered Functions. If there are no
material changes in Merit’s relevant systems, processes, policies, and
procedures, the Systems Reviews shall be performed for the first and fourth
Reporting Periods. If Merit materially changes its relevant systems, processes,
policies, and procedures, the IRO shall perform a Systems Review for the
Reporting Period in which such changes were made in addition to conducting the
Systems Review for the first and fourth Reporting Periods, as set forth more
fully in Appendix B.



b.Transactions Review. The Transactions Reviews shall be performed annually and
shall cover each of the five Reporting Periods. The IRO(s) shall perform all
components of each annual Transaction Review. As set forth more fully in
Appendix B, the Transactions Review shall include several components.



3.IRO Review Reports. The IRO shall prepare a report based upon each IRO review
performed (IRO Review Report). Information to be included in the IRO Review
Report is described in Appendices A-B.




4.Independence and Objectivity Certification. The IRO shall include in its
report(s) to Merit a certification that the IRO has: (a) evaluated its
professional independence and objectivity with respect to the reviews required
under this Section III.E; and (b) concluded that it is, in fact, independent and
objective in accordance with



Merit Medical Systems, Inc. CIA



11



--------------------------------------------------------------------------------

the requirements specified in Appendix A to this CIA. The IRO’s certification
shall include a summary of current and prior engagements between Merit and IRO.



F.Disclosure Program



Within 90 days after the Effective Date, Merit shall establish a Disclosure
Program that includes a mechanism (e.g., a toll free compliance telephone line)
to enable individuals to disclose, to the Compliance Officer or some other
person who is not in the disclosing individual’s chain of command, any
identified issues or questions associated with Merit’s policies, conduct,
practices, or procedures with respect to a Federal health care program or an FDA
requirement believed by the individual to be a potential violation of criminal,
civil, or administrative law. Merit shall appropriately publicize the existence
of the Disclosure Program and the disclosure mechanism (e.g., via periodic e-
mails to employees, or by posting the information in prominent common areas).

The Disclosure Program shall emphasize a nonretribution, nonretaliation policy
and shall include a reporting mechanism for anonymous communications for which
appropriate confidentiality shall be maintained. The Disclosure Program also
shall include a requirement that all of Merit’s Covered Persons shall be
expected to report suspected violations of any Federal health care program or
FDA requirements to the Compliance Officer or other appropriate individual
designated by Merit. Upon receipt of a disclosure, the Compliance Officer (or
designee) shall gather all relevant information from the disclosing individual.
The Compliance Officer (or designee) shall make a preliminary, good faith
inquiry into the allegations set forth in every disclosure to ensure that he or
she has obtained all of the information necessary to determine whether a further
review should be conducted. For any disclosure that is sufficiently specific so
that it reasonably: (1) permits a determination of the appropriateness of the
alleged improper practice; and (2) provides an opportunity for taking corrective
action, Merit shall conduct an internal review of the allegations set forth in
the disclosure and ensure that proper follow-up is conducted.



The Compliance Officer (or designee) shall maintain a disclosure log and shall
record all disclosures, whether or not related to a potential violation of
criminal, civil or administrative law related to Federal health care programs or
FDA requirements, in the disclosure log within two business days of receipt of
the disclosure. The disclosure log shall include a summary of each disclosure
received (whether anonymous or not), the individual or department responsible
for reviewing the disclosure, the status of the review, and any corrective
action taken in response to the review.





Merit Medical Systems, Inc. CIA



12



--------------------------------------------------------------------------------

G.Ineligible Persons





1.Definitions. For purposes of this CIA:



a.an “Ineligible Person” shall include an individual or entity who:



i.is currently excluded from participation in the Federal health care programs;
or



ii.has been convicted of a criminal offense that falls within the scope of 42
U.S.C. § 1320a-7(a), but has not yet been excluded.



b.“Exclusion List” means the HHS/OIG List of Excluded Individuals/Entities
(LEIE) (available through the Internet at http://www.oig.hhs.gov).




2.Screening Requirements. Merit shall ensure that all prospective and current
Covered Persons are not Ineligible Persons by implementing the following
screening requirements.



a.Merit shall screen all prospective Covered Persons against the Exclusion List
prior to engaging their services and, as part of the hiring or contracting
process, shall require such Covered Persons to disclose whether they are
Ineligible Persons.



b.Merit shall screen all current Covered Persons against the Exclusion List
within 90 days after the Effective Date and on a monthly basis thereafter.



c.Merit shall maintain a policy requiring all Covered Persons to disclose
immediately if they become an Ineligible Person.



Nothing in this Section III.G affects Merit’s responsibility to refrain from
(and liability for) billing Federal health care programs for items or services
furnished, ordered, or prescribed by an excluded person. Merit understands that
items or services furnished, ordered, or prescribed by excluded persons are not
payable by Federal health care



Merit Medical Systems, Inc. CIA



13



--------------------------------------------------------------------------------

programs and that Merit may be liable for overpayments and/or criminal, civil,
and administrative sanctions for employing or contracting with an excluded
person regardless of whether Merit meets the requirements of Section III.G.



3.Removal Requirement. If Merit has actual notice that a Covered Person has
become an Ineligible Person, Merit shall remove such Covered Person from
responsibility for, or involvement with, Merit’s business operations related to
the Federal health care program(s) from which such Covered Person has been
excluded and shall remove such Covered Person from any position for which the
Covered Person’s compensation is paid in whole or part, directly or indirectly,
by any Federal health care program(s) from which the Covered Person has been
excluded at least until such time as the Covered Person is reinstated into
participation in such Federal health care program(s).



4.Pending Charges and Proposed Exclusions. If Merit has actual notice that a
Covered Person is charged with a criminal offense that falls within the scope of
42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed for exclusion during
the Covered Person’s employment or contract term, Merit shall take all
appropriate actions to ensure that the responsibilities of that Covered Person
have not and shall not adversely affect the quality of care rendered to any
beneficiary, or the accuracy of any claims submitted to any Federal health care
program.



H.Notification of Government Investigation or Legal Proceeding



Within 30 days after discovery, Merit shall notify OIG, in writing, of any
ongoing investigation or legal proceeding known to Merit conducted or brought by
a governmental entity or its agents involving an allegation that Merit has
committed a crime or has engaged in fraudulent activities. This notification
shall include a description of the allegation, the identity of the investigating
or prosecuting agency, and the status of such investigation or legal proceeding.
Merit also shall provide written notice to OIG within 30 days after the
resolution of the matter and describe the findings and/or results of the
investigation or proceeding, if any.



I.Reportable Events




1.Definition of Reportable Event. For purposes of this CIA, a “Reportable Event”
means anything that involves:




a.a matter that a reasonable person would consider a probable violation of
criminal, civil, or administrative laws applicable



Merit Medical Systems, Inc. CIA



14



--------------------------------------------------------------------------------

to any Federal health care program for which penalties or exclusion may be
authorized;



b.a matter that a reasonable person would consider a probable violation of FDA
requirements relating to the promotion of Government Reimbursed Products, unless
otherwise reported to the FDA in accordance with Section III.J below;



c.the employment of or contracting with a Covered Person who is an Ineligible
Person as defined by Section III.G.1.a; or



d.the filing of a bankruptcy petition by Merit.



A Reportable Event may be the result of an isolated event or a series of
occurrences.



2.Reporting of Reportable Events. If Merit determines (after a reasonable
opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, Merit shall
notify OIG, in writing, within 30 days after making the determination that the
Reportable Event exists.



3.Reportable Events under Sections III.I.1.a and III.I.1.b. For Reportable
Events under Sections III.I.1.a and b, the report to OIG shall include:



a.a complete description of all details relevant to the Reportable Event,
including, at a minimum, the types of claims, transactions or other conduct
giving rise to the Reportable Event, the period during which the conduct
occurred, and the names of individuals and entities believed to be implicated,
including an explanation of their roles in the Reportable Event;



b.a statement of the Federal criminal, civil or administrative laws that are
probably violated by the Reportable Event, if any;



c.the Federal health care programs affected by the Reportable Event, if any;





Merit Medical Systems, Inc. CIA



15



--------------------------------------------------------------------------------

d.a statement of the FDA requirements probably violated by the Reportable Event,
if any; and



e.a description of Merit’s actions taken to correct the Reportable Event and
prevent it from recurring.



4.Reportable Events under Section III.I.1.c. For Reportable Events under Section
III.I.1.c, the report to OIG shall include:



a.the identity of the Ineligible Person and the job duties performed by that
individual;



b.the dates of the Ineligible Person’s employment or contractual relationship;




c.a description of the Exclusion List screening that Merit completed before
and/or during the Ineligible Person’s employment or contract and any flaw or
breakdown in the screening process that led to the hiring or contracting with
the Ineligible Person;



d.a description of how the Ineligible Person was identified; and



e.a description of any corrective action implemented to prevent future
employment or contracting with an Ineligible Person.



5.Reportable Events under Section III.I.1.d. For Reportable Events under Section
III.I.1.d, the report to OIG shall include documentation of the bankruptcy
filing and a description of any Federal health care program and/or FDA
requirements implicated.



J.Notification of Communications with FDA



Within 30 days after the date of any written report, correspondence, or
communication between Merit and the FDA that materially discusses Merit’s or a
Covered Person’s actual or potential unlawful or improper promotion of Merit’s
products (including any improper dissemination of information about off-label
indications), Merit shall provide a copy of the report, correspondence, or
communication to OIG. Merit shall also provide written notice to OIG within 30
days after the resolution of any such



Merit Medical Systems, Inc. CIA



16



--------------------------------------------------------------------------------

disclosed improper promotional matter, and shall provide OIG with a description
of the findings and/or results of the matter, if any.



K.Requirements Relating to Certain Promotional Activities



Within 120 days following the Effective Date, Merit shall establish and
implement the following requirements relating to: (1) arrangements with HCPs to
serve as presenters on behalf of Merit or participate in training programs
related to the safe and effective use of Government Reimbursed Products (Speaker
Programs); and (2) arrangements for marketing or other promotional activity that
Merit performs with or on behalf of one or more HCPs or HCIs involving a
Government Reimbursed Product (Co-Marketing).



1.Speaker Programs. Merit shall establish and implement:



a.A process to require all speakers to complete training and enter written
agreements that describe the scope of work to be performed, the speaker fees to
be paid, and compliance obligations for the speakers (including requirements
regarding the use of Merit approved materials).



b.A centralized, electronic system to initiate and track all speaker programs
that includes controls designed to ensure that speaker programs are used for
legitimate and lawful purposes in accordance with all applicable Federal health
care program and FDA requirements.



c.A process to ensure speakers are paid according to a centrally managed,
pre-set rate structure determined based on an independent fair-market value
analysis.



d.A comprehensive list of speaker program attendees through its centralized
system. In addition, Merit shall use its centralized system to handle all
logistics and spending associated with speaker programs, including the tracking
and review of the aggregate amount (including speaker fees, travel, and other
expenses) paid to each speaker in connection with speaker programs.



e.A requirement for certifications by sales representatives or



Merit Medical Systems, Inc. CIA



17



--------------------------------------------------------------------------------

other Merit personnel that a speaker program complied with Merit requirements,
or in the event of non-compliance, Merit shall require the identification of the
policy violation and ensure appropriate follow up activity to address the
violation.



2.Co-Marketing Activities. Merit shall establish and implement:



a.A process to ensure that a needs assessment has been complete for any
Co-Marketing Activity. The needs assessment shall identify the business need for
performing the Co-Marketing Activity and provide details about the Co- Marketing
Activity (i.e., information about the type of Co- Marketing Activity and the
role and contribution of each HCP or HCI involved in the Co-Marketing Activity);



b.A centralized, electronic system to track all Co-Marketing Activities;



c.A process to evaluate the fair market value of any Co- Marketing Activity;



d.A process to ensure that all arrangements to engage in Co- Marketing
Activities are set forth in a written agreement that describes the scope of work
to be performed by all parties to the arrangement, the fees to be paid, and any
work product that will be produced.



L.Field Force Monitoring and Review Efforts



Within 120 days after the Effective Date, Merit shall establish a comprehensive
Field Force Monitoring Program (FFMP) to evaluate and monitor its sales
personnel’s interactions with HCPs and HCIs. The FFMP shall be a formalized
process designed to directly and indirectly observe the appropriateness of sales
personnel’s interactions with HCPs and HCIs and to identify potential improper
conduct. As described in more detail below, the FFMP shall include: (1) direct
field observations (Observations) of sales personnel and (2) the monitoring and
review of other records relating to sales personnel’s interactions with HCPs and
HCIs (Records Reviews).









Merit Medical Systems, Inc. CIA



18



--------------------------------------------------------------------------------

1.Observations. As a component of the FFMP, Monitoring Personnel shall conduct
observations of sales representatives (including any contract sales personnel)
to assess whether the messages delivered and materials distributed to HCPs and
HCIs are consistent with applicable legal requirements and with Merit’s Policies
and Procedures. These observations shall be full day ride-alongs with sales
representatives (Observations), and each Observation shall consist of directly
observing all meetings between a sales representative and HCPs and HCIs during
the workday. The Observations shall be scheduled throughout the year,
judgmentally selected by Monitoring Personnel, and be conducted across the
United States.



At the completion of each Observation, Monitoring Personnel shall prepare a
report which includes:





1)the identity of the sales representative;

2)the identity of the Monitoring Personnel who conducted the Observation;

3)the date and duration of the Observation;

4)the product(s) promoted during the Observation;

5)an overall assessment of compliance with Merit Policies and Procedures; and

6)the identification of any potential improper conduct by the field sales
representative.



Monitoring Personnel shall conduct at least 5 Observations during each Reporting
Period. Monitoring Personnel shall have access to all relevant records and
information necessary to assess sales representatives’ interactions with HCPs
and HCIs and to identify potential or actual compliance violations.



2.Records Reviews. As a component of the FFMP, Merit shall also review various
types of records to assess sales representatives’ interactions with HCPs and
HCIs and to identify potential or actual compliance violations.





a.For each Reporting Period, Merit shall develop and implement a plan for
conducting Records Reviews associated with at least five Government Reimbursed
Products. The Records Reviews shall include a review of records relating to the
activities of sales representatives in every separate district and/or region (as
applicable) who promoted the products under review.



Merit Medical Systems, Inc. CIA



19



--------------------------------------------------------------------------------

b.The Records Reviews shall include the monitoring and review of:



(i)records and systems associated with sales representatives’ interactions with
HCPs and HCIs (including records relating to Co-Marketing activities, consulting
and other fee-for-service arrangements, speaker program activities, travel and
entertainment, expense reports, any payments to HCPs or HCIs, and sales
communications from managers);



(ii)records relating to requests for medical information about or inquiries
relating to, the Government Reimbursed Products under review;



(iii)sales representative call notes;



(iv)sales representatives’ e-mails and other electronic records; and



(v)recorded results of the Observations of sales force representatives, coaching
guides, and manager notes.




3.Reporting and Follow-up. Results from the FFMP shall be compiled and reported
to the Compliance Officer for review and remediation as appropriate.



M.Requirements Relating to Certain Non-Promotional Activities



Within 120 days after the Effective Date, Merit shall develop policies,
procedures, and systems to implement the requirements outlined below relating to
the following types of activities: (1) consultant arrangement activities; and
(2) grant and charitable contribution activities involving HCPs and HCIs.



1.Consulting Arrangement Activities. To the extent that Merit engages HCPs for
services other than for speaker programs (e.g., training and education services,
product development activities, presentations, consultant task force meetings,
advisory boards, ad hoc advisory activities, research and research-related
activities, authorship activities, and any other financial engagement or
arrangement with an HCP), such HCPs



Merit Medical Systems, Inc. CIA



20



--------------------------------------------------------------------------------

shall be referred to herein as Consultants. Within 90 days of the Effective
date, Merit shall:



a.Require all Consultants to enter written agreements describing the scope of
work to be performed, the consultant fees to be paid, and compliance obligations
for the Consultants. Consultants shall be paid according to a centrally managed,
pre-set rate structure that is determined based on an independent fair-market
value analysis.



b.Establish a process to develop an annual budgeting plan that specifies (i) the
business needs for, and the estimated numbers of, the various Consultant
engagements and activities to occur during the following year and (ii)the
budgeted amounts to be spent on Consultant-related activities. Merit compliance
personnel shall be involved in the review and approval of such plans, including
any subsequent modification of an approved plan for the purpose of ensuring that
Consultant arrangements and related events are used for legitimate and lawful
purposes in accordance with applicable Federal health care program and FDA
requirements and Merit Policies and Procedures.



c.Establish a process to ensure that a needs assessment has been completed to
justify the retention of a Consultant prior to the retention of the Consultant.
The needs assessment shall identify the business need for the retention of the
Consultant and provide specific details about the consulting arrangement (e.g.,
information about the numbers and qualifications of the HCPs and HCIs to be
engaged, the agenda for the proposed meeting, and a description of the proposed
work to be done and the type of work product to be generated). Any deviations
from the Consultant budgeting plans shall be documented in the needs assessment
form and shall be subject to review and approval by Merit compliance personnel.



d.Amend its policies and procedures in a manner designed to ensure that each
Consultant performs the work for which the





Merit Medical Systems, Inc. CIA



21



--------------------------------------------------------------------------------

Consultant is engaged and that, as applicable, Merit receives the work product
generated by the Consultant.



4.Grant and Charitable Contribution Activities involving HCPs and HCIs. Within
120 days of the Effective date, Merit shall:



a.Establish a centralized system which shall be the exclusive mechanism through
which requestors may request or be awarded amounts for Third Party Educational
Activities, other grant activities involving HCPs and HCIs (referred to below as
“Grants”), and charitable contributions involving HCPs or HCIs (referred to
below as “Contributions”).



b.Establish a process to review requests for Grants and Contributions according
to standardized, objective criteria developed by Merit (such as based upon the
qualifications of the requestor, or the quality of the program funded by the
Grant or Contribution) and to ensure that Grants and Contributions are provided
only pursuant to a written agreement with the funding recipient and that
payments to the funding recipient are consistent with the written agreement.
Merit’s sales and marketing personnel shall have no involvement in, or influence
over, the review and approval of requests for Grants and Contributions.





N.Reporting of Physician Payments




1.Reporting of Payment Information. Within 90 days after the Effective Date,
Merit shall post on its website a description of the types of Payments it makes
to Covered Recipients and include a link to CMS’s Open Payments Data website
(www.openpaymentsdata.cms.gov). Merit also shall include on its website
instructions regarding how to utilize the CMS Open Payments Data search tool to
search for information regarding Payments provided to Covered Recipients from
Merit.



2.Definitions. For purposes of this Section III.M, the terms “Payments” and
“Covered Recipient” are defined as specified in 42 U.S.C. § 1320a-7h and the
related regulations and guidance (including FAQs) published by CMS.









Merit Medical Systems, Inc. CIA



22



--------------------------------------------------------------------------------

IV.SUCCESSOR LIABILITY



In the event that, after the Effective Date, Merit proposes to (a) sell any or
all of its business, business units or locations (whether through a sale of
assets, sale of stock or other type of transaction) that are subject to this
CIA; or (b) purchases or establishes a new business, business unit or location
related to or engaged in any of the Covered Functions, the CIA shall be binding
on the purchaser of any business, business unit or location. Any such new
business, business unit or location (and all Covered Persons at each new
business, business unit or location) shall be subject to the applicable
requirements of this CIA, unless otherwise determined and agreed to in writing
by OIG. Merit shall give notice of such sale or purchase to OIG within 30 days
following the closing of the transaction.



If, in advance of a proposed sale or a proposed purchase, Merit wishes to obtain
a determination by OIG that the proposed purchaser or the proposed acquisition
will not be subject to the requirements of the CIA, Merit must notify OIG in
writing of the proposed sale or purchase at least 30 days in advance. This
notification shall include a description of the business, business unit, or
location to be sold or purchased, a brief description of the terms of the
transaction and, in the case of a proposed sale, the name and contact
information of the prospective purchaser.



V.IMPLEMENTATION AND ANNUAL REPORTS




A.Implementation Report



Within 150 days after the Effective Date, Merit shall submit a written report to
OIG summarizing the status of its implementation of the requirements of this CIA
(Implementation Report). The Implementation Report shall, at a minimum, include:



1.the name, business address, business phone number, and position description of
the Compliance Officer required by Section III.A.1, and a summary of other
noncompliance job responsibilities the Compliance Officer may have;



2.the names and positions of the members of the Compliance Committee required by
Section III.A.2;



3.the names of the Audit Committee members who are responsible for satisfying
the Board compliance obligations described in Section III.A.3;





Merit Medical Systems, Inc. CIA



23



--------------------------------------------------------------------------------

4.the names and positions of the Certifying Employees required by Section
III.A.4 and a copy of the written process for Certifying Employees to follow in
order to complete the certification required by Section III.A.4;



5.a list of the Policies and Procedures required by Section III.B.1;



6.the Training Plan required by Section III.C.1 and a description of the Board
of Directors training required by Section III.C.2 (including a summary of the
topics covered, the length of the training and when the training was provided);



7.a description of the risk assessment and internal review process required by
Section III.D;



8.the following information regarding the IRO(s): (a) identity, address, and
phone number; (b) a copy of the engagement letter; (c) information to
demonstrate that the IRO has the qualifications outlined in Appendix A to this
CIA; and (d) a certification from the IRO regarding its professional
independence and objectivity with respect to Merit that includes a summary of
all current and prior engagements between Merit and the IRO;



9.a description of the Disclosure Program required by Section III.F;



10.a description of the Ineligible Persons screening and removal process
required by Section III.G;



11.a description of policies, procedures, and systems implemented pursuant to
the Requirements Relating to Certain Promotional Activities outlined in Section
III.K;



12.a description of the FFMP required by Section III.L;



13.a description of the policies, procedures, and systems implemented pursuant
to the Requirements Relating to Certain Non-Promotional Activities outlined in
Section III.M;



14.a certification from the Compliance Officer that information regarding
Payments has been posted on Merit’s website as required by Section III.N;









Merit Medical Systems, Inc. CIA



24



--------------------------------------------------------------------------------

15.a list of all of Merit’s locations (including locations and mailing
addresses); the corresponding name under which each location is doing business;
and the locations’ Medicare and state Medicaid provider number and/or supplier
number(s) if any;



16.a description of Merit’s corporate structure, including identification of any
parent and sister companies, subsidiaries, and their respective lines of
business; and





17.the certifications required by Section V.C.



B.Annual Reports



Merit shall submit a written report to OIG on its compliance with the CIA
requirements for each of the five Reporting Periods (Annual Report). Each Annual
Report shall include, at a minimum, the following information:



1.any change in the identity, position description, or other noncompliance job
responsibilities of the Compliance Officer; a current list of the Compliance
Committee members; a current list of the Audit Committee members who are
responsible for satisfying the Board compliance obligations; and a current list
of the Certifying Employees, along with the identification of any changes made
during the Reporting Period to the Compliance Committee, Audit Committee, and
Certifying Employees;



2.a description of any changes to the written process for Certifying Employees
to follow in order to complete the certification required by Section III.A.4;



3.the dates of each report made by the Compliance Officer to the Audit Committee
(written documentation of such reports shall be made available to OIG upon
request);
4.the Audit Committee resolution required by Section III.A.3, a description of
the documents and other materials reviewed by the Audit Committee, as well as
any additional steps taken, in its oversight of the compliance program and in
support of making the resolution, and the Compliance Expert report as required
in Section III.A.3.d.;




5.a list of any new or revised Policies and Procedures required by Section
III.B.1 developed during the Reporting Period;



Merit Medical Systems, Inc. CIA



25



--------------------------------------------------------------------------------

6.a description of any changes to Merit’s Training Plan developed pursuant to
Section III.C and a summary of any Board of Directors training provided during
the Reporting Period;



7.a description of any changes to the risk assessment and internal review
process required by Section III.D, including the reasons for such changes;



8.a summary of the following components of the risk assessment and internal
review process during the Reporting Period: (a) work plans developed; (b)
internal audits performed; (c) corrective action plans developed in response to
internal audits; and (d) steps taken to track the implementation of the
corrective action plans. Copies of any work plans, internal audit reports, and
corrective action plans shall be made available to OIG upon request;




9.a complete copy of all reports prepared pursuant to Section III.E and Merit’s
response to the reports, along with corrective action plan(s) related to any
issues raised by the reports;



10.a certification from the IRO regarding its professional independence and
objectivity with respect to Merit, including a summary of all current and prior
engagements between Merit and the IRO;




11.a summary of the disclosures in the disclosure log required by Section III.F
that relate to Federal health care programs, FDA requirements, or Government
Reimbursed Products, including at least the following information: (a) a
description of the disclosure, (b) the date the disclosure was received, (c) the
resolution of the disclosure, and (d) the date the disclosure was resolved (if
applicable). The complete disclosure log shall be made available to OIG upon
request;



12.a description of any changes to the Ineligible Persons screening and removal
process required by Section III.G, including the reasons for such changes;



13.a summary describing any ongoing investigation or legal proceeding required
to have been reported pursuant to Section III.H. The summary shall include a
description of the allegation, the identity of the investigating or prosecuting
agency, and the status of such investigation or legal proceeding;



14.a summary of Reportable Events (as defined in Section III.I)



Merit Medical Systems, Inc. CIA



26



--------------------------------------------------------------------------------

identified during the Reporting Period;



15.a summary describing any written communication with the FDA required to have
been reported pursuant to Section III.J. This summary shall include a
description of each matter and the status of each matter;



16.a summary of any changes to the policies, procedures, and systems relating to
the Requirements for Certain Promotional Activities described in Section III.K,
including the reasons for such changes;



17.the results of the FFMP required by Section III.L, including copies of the
Observations for any instances in which it was determined that improper conduct
occurred and a description of the action(s) that Merit took as a result of such
determinations;



17.a summary of any changes to the policies, procedures, and systems relating to
the Requirements for Certain Non-Promotional Activities described in Section
III.M, including the reasons for such changes;



18.a certification from the Compliance Officer that information regarding
Payments has been posted on Merit’s website as required by Section III.N;



19.a description of all changes to the most recently provided list of Merit’s
locations (including addresses) as required by Section V.A.13;



20.a description of any changes to Merit’s corporate structure, including any
parent and sister companies, subsidiaries, and their respective lines of
business; and



21.the certifications required by Section V.C.



The first Annual Report shall be received by OIG no later than 60 days after the
end of the first Reporting Period. Subsequent Annual Reports shall be received
by OIG no later than the anniversary date of the due date of the first Annual
Report.



C.Certifications



1.Certifying Employees. In each Annual Report, Merit shall include the
certifications of Certifying Employees as required by Section III.A.4;







Merit Medical Systems, Inc. CIA



27



--------------------------------------------------------------------------------

2.Compliance Officer and Chief Executive Officer. The Implementation Report and
each Annual Report shall include a certification by the Compliance Officer and
Chief Executive Officer that:



a.to the best of his or her knowledge, except as otherwise described in the
report, Merit has implemented and is in compliance with all requirements of this
CIA;



b.he or she has reviewed the report and has made reasonable inquiry regarding
its content and believes that the information in the report is accurate and
truthful; and



c.he or she understands that the certification is being provided to and relied
upon by the United States.



D.Designation of Information



Merit shall clearly identify any portions of its submissions that it believes
are trade secrets, or information that is commercial or financial and privileged
or confidential, and therefore potentially exempt from disclosure under the
Freedom of Information Act (FOIA), 5 U.S.C. § 552. Merit shall refrain from
identifying any information as exempt from disclosure if that information does
not meet the criteria for exemption from disclosure under FOIA.



VI.NOTIFICATIONS AND SUBMISSION OF REPORTS



Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this CIA shall be submitted to the following
entities:



OIG:



Administrative and Civil Remedies Branch Office of Counsel to the Inspector
General Office of Inspector General

U.S. Department of Health and Human Services Cohen Building, Room 5527

330 Independence Avenue, S.W. Washington, DC 20201

Telephone: 202.619.2078



Merit Medical Systems, Inc. CIA



28



--------------------------------------------------------------------------------

Facsimile: 202.205.0604 Merit:

David Lewis

1600 West Merit Parkway South Jordan, UT 84095 Telephone: (801) 316-3835

Email Address: David.Lewis@merit.com



Unless otherwise specified, all notifications and reports required by this CIA
may be made by electronic mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. Upon request
by OIG, Merit may be required to provide OIG with an additional copy of each
notification or report required by this CIA in OIG’s requested format
(electronic or paper).



VII.OIG INSPECTION, AUDIT, AND REVIEW RIGHTS



In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may conduct interviews,
examine and/or request copies of or copy Merit’s books, records, and other
documents and supporting materials and/or conduct on-site reviews of any of
Merit’s locations for the purpose of verifying and evaluating: (a) Merit’s
compliance with the terms of this CIA and (b) Merit’s compliance with Federal
health care program requirements and with all applicable FDA requirements. The
documentation described above shall be made available by Merit to OIG or its
duly authorized representative(s) at all reasonable times for inspection, audit,
and/or reproduction. Furthermore, for purposes of this provision, OIG or its
duly authorized representative(s) may interview any of Merit’s owners,
employees, contractors and directors who consent to be interviewed at the
individual’s place of business during normal business hours or at such other
place and time as may be mutually agreed upon between the individual and OIG.
Merit shall assist OIG or its duly authorized representative(s) in contacting
and arranging interviews with such individuals upon OIG’s request. Merit’s
owners, employees, contractors and directors may elect to be interviewed with or
without a representative of Merit present.















Merit Medical Systems, Inc. CIA



29



--------------------------------------------------------------------------------

VIII.DOCUMENT AND RECORD RETENTION



Merit shall maintain for inspection all documents and records relating to
reimbursement from the Federal health care programs and to compliance with this
CIA for six years (or longer if otherwise required by law) from the Effective
Date.



IX.DISCLOSURES



Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG shall
make a reasonable effort to notify Merit prior to any release by OIG of
information submitted by Merit pursuant to its obligations under this CIA and
identified upon submission by Merit as trade secrets, or information that is
commercial or financial and privileged or confidential, under the FOIA rules.
With respect to such releases, Merit shall have the rights set forth at 45
C.F.R. § 5.42 (a).



X.BREACH AND DEFAULT PROVISIONS



Merit is expected to fully and timely comply with all of its CIA obligations.



A.Stipulated Penalties for Failure to Comply with Certain Obligations



As a contractual remedy, Merit and OIG hereby agree that failure to comply with
certain obligations as set forth in this CIA may lead to the imposition of the
following monetary penalties (hereinafter referred to as “Stipulated Penalties”)
in accordance with the following provisions.



1.A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) per obligation for each day Merit fails to
establish, implement or comply with any of the following obligations as
described in Section III:



a.a Compliance Officer;



b.a Compliance Committee;



c.the Board compliance obligations and the engagement of a Compliance Expert,
the performance of a Compliance Program Review, and the preparation of a
Compliance Program Review Report, as required by Section III.A.3;



Merit Medical Systems, Inc. CIA



30



--------------------------------------------------------------------------------

d.the management certification obligations and the development and
implementation of a written process for Certifying Employees, as required by
Section III.A.4;



e.written Policies and Procedures;



f.the development of a written training plan and the training and education of
Covered Persons and Board members;



g.a risk assessment and internal review process;



h.a Disclosure Program;



i.Ineligible Persons screening and removal requirements;



j.notification of Government investigations or legal proceedings;



k.reporting of Reportable Events;



l.notification of written communications with FDA;



m.the Requirements Relating to Certain Promotional Activities;



n.the FFMP;



n.the Requirements Relating to Certain Non-Promotional Activities; and,



o.posting of any Payment-related information.



2.A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Merit fails to engage and use
an IRO as required by Section III.E and Appendix B.



3.A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Merit fails to timely submit
(a) a complete Implementation Report or Annual Report, (b) a certification to
OIG in



Merit Medical Systems, Inc. CIA



31



--------------------------------------------------------------------------------

accordance with the requirements of Section V, or (c) a complete response to any
request for information from OIG.



4.A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Merit fails to submit any IRO
Review report in accordance with the requirements of Section III.E and Appendix
B.



5.A Stipulated Penalty of $1,500 for each day Merit fails to grant access as
required in Section VII. (This Stipulated Penalty shall begin to accrue on the
date Merit fails to grant access.)



6.A Stipulated Penalty of $50,000 for each false certification submitted by or
on behalf of Merit as part of its Implementation Report, any Annual Report,
additional documentation to a report (as requested by OIG), or otherwise
required by this CIA.



7.A Stipulated Penalty of $2,500 for each day Merit fails to grant the IRO
access to all records and personnel necessary to complete the reviews required
by Section III.E and for each day Merit fails to furnish accurate and complete
records to the IRO, as required by Section III.E and Appendix B; and



8.A Stipulated Penalty of $1,000 for each day Merit fails to comply fully and
adequately with any obligation of this CIA. OIG shall provide notice to Merit
stating the specific grounds for its determination that Merit has failed to
comply fully and adequately with the CIA obligation(s) at issue and steps Merit
shall take to comply with the CIA. (This Stipulated Penalty shall begin to
accrue 10 business days after the date Merit receives this notice from OIG of
the failure to comply.) A Stipulated Penalty as described in this Subsection
shall not be demanded for any violation for which OIG has sought a Stipulated
Penalty under Subsections 1- 7 of this Section.



B.Timely Written Requests for Extensions



Merit may, in advance of the due date, submit a timely written request for an
extension of time to perform any act or file any notification or report required
by this CIA. Notwithstanding any other provision in this Section, if OIG grants
the timely written request with respect to an act, notification, or report,
Stipulated Penalties for failure to perform the act or file the notification or
report shall not begin to accrue until one day after Merit fails to meet the
revised deadline set by OIG. Notwithstanding any other provision in this
Section, if OIG denies such a timely written request, Stipulated



Merit Medical Systems, Inc. CIA



32



--------------------------------------------------------------------------------

Penalties for failure to perform the act or file the notification or report
shall not begin to accrue until three business days after Merit receives OIG’s
written denial of such request or the original due date, whichever is later. A
“timely written request” is defined as a request in writing received by OIG at
least five business days prior to the date by which any act is due to be
performed or any notification or report is due to be filed.



C.Payment of Stipulated Penalties




1.Demand Letter. Upon a finding that Merit has failed to comply with any of the
obligations described in Section X.A and after determining that Stipulated
Penalties are appropriate, OIG shall notify Merit of: (a) Merit’s failure to
comply; and

(b) OIG’s exercise of its contractual right to demand payment of the Stipulated
Penalties (this notification is referred to as the “Demand Letter”).



2.Response to Demand Letter. Within 10 business days after the receipt of the
Demand Letter, Merit shall either: (a) cure the breach to OIG’s satisfaction and
pay the applicable Stipulated Penalties or (b) request a hearing before an HHS
administrative law judge (ALJ) to dispute OIG’s determination of noncompliance,
pursuant to the agreed upon provisions set forth below in Section X.E. In the
event Merit elects to request an ALJ hearing, the Stipulated Penalties shall
continue to accrue until Merit cures, to OIG’s satisfaction, the alleged breach
in dispute. Failure to respond to the Demand Letter in one of these two manners
within the allowed time period shall be considered a material breach of this CIA
and shall be grounds for exclusion under Section X.D.




3.Form of Payment. Payment of the Stipulated Penalties shall be made by
electronic funds transfer to an account specified by OIG in the Demand Letter.




4.Independence from Material Breach Determination. Except as set forth in
Section X.D.1.d, these provisions for payment of Stipulated Penalties shall not
affect or otherwise set a standard for OIG’s decision that Merit has materially
breached this CIA, which decision shall be made at OIG’s discretion and shall be
governed by the provisions in Section X.D, below.



D.Exclusion for Material Breach of this CIA




1.Definition of Material Breach. A material breach of this CIA

means:







Merit Medical Systems, Inc. CIA



33



--------------------------------------------------------------------------------

a.repeated violations or a flagrant violation of any of the obligations under
this CIA, including, but not limited to, the obligations addressed in Section
X.A;



b.a failure by Merit to report a Reportable Event and take corrective action as
required in Section III.I;



c.a failure to engage and use an IRO in accordance with Section

III.E and Appendix B; or



d.a failure to respond to a Demand Letter concerning the payment of Stipulated
Penalties in accordance with Section X.C.



2.Notice of Material Breach and Intent to Exclude. The parties agree that a
material breach of this CIA by Merit constitutes an independent basis for
Merit’s exclusion from participation in the Federal health care programs. The
length of the exclusion shall be in OIG’s discretion, but not more than five
years per material breach. Upon a determination by OIG that Merit has materially
breached this CIA and that exclusion is the appropriate remedy, OIG shall notify
Merit of: (a) Merit’s material breach; and (b) OIG’s intent to exercise its
contractual right to impose exclusion (this notification is hereinafter referred
to as the “Notice of Material Breach and Intent to Exclude”).



3.Opportunity to Cure. Merit shall have 30 days from the date of receipt of the
Notice of Material Breach and Intent to Exclude to demonstrate to OIG’s
satisfaction that:





a.the alleged material breach has been cured; or





b.the alleged material breach cannot be cured within the 30 day period, but
that: (i) Merit has begun to take action to cure the material breach; (ii) Merit
is pursuing such action with due diligence; and (iii) Merit has provided to OIG
a reasonable timetable for curing the material breach.




4.Exclusion Letter. If, at the conclusion of the 30 day period, Merit fails to
satisfy the requirements of Section X.D.3, OIG may exclude Merit from
participation in the Federal health care programs. OIG shall notify Merit in
writing of its



Merit Medical Systems, Inc. CIA



34



--------------------------------------------------------------------------------

determination to exclude Merit (this letter shall be referred to hereinafter as
the “Exclusion Letter”). Subject to the Dispute Resolution provisions in Section
X.E, below, the exclusion shall go into effect 30 days after the date of Merit’s
receipt of the Exclusion Letter. The exclusion shall have national effect.
Reinstatement to program participation is not automatic. At the end of the
period of exclusion, Merit may apply for reinstatement by submitting a written
request for reinstatement in accordance with the provisions at 42 C.F.R. §§
1001.3001-.3004.



E.Dispute Resolution




1.Review Rights. Upon OIG’s delivery to Merit of its Demand Letter or of its
Exclusion Letter, and as an agreed-upon contractual remedy for the resolution of
disputes arising under this CIA, Merit shall be afforded certain review rights
comparable to the ones that are provided in 42 U.S.C. § 1320a-7(f) and 42 C.F.R.
Part 1005 as if they applied to the Stipulated Penalties or exclusion sought
pursuant to this CIA. Specifically, OIG’s determination to demand payment of
Stipulated Penalties or to seek exclusion shall be subject to review by an HHS
ALJ and, in the event of an appeal, the HHS Departmental Appeals Board (DAB), in
a manner consistent with the provisions in 42

C.F.R. § 1005.2-1005.21. Notwithstanding the language in 42 C.F.R. § 1005.2(c),
the request for a hearing involving Stipulated Penalties shall be made within 10
days after receipt of the Demand Letter and the request for a hearing involving
exclusion shall be made within 25 days after receipt of the Exclusion Letter.
The procedures relating to the filing of a request for a hearing can be found at
http://www.hhs.gov/dab/divisions/civil/procedures/divisionprocedures.html.




2.Stipulated Penalties Review. Notwithstanding any provision of Title 42 of the
United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for Stipulated Penalties under this CIA shall be: (a)
whether Merit was in full and timely compliance with the obligations of this CIA
for which OIG demands payment; and (b) the period of noncompliance. Merit shall
have the burden of proving its full and timely compliance and the steps taken to
cure the noncompliance, if any. OIG shall not have the right to appeal to the
DAB an adverse ALJ decision related to Stipulated Penalties. If the ALJ agrees
with OIG with regard to a finding of a breach of this CIA and orders Merit to
pay Stipulated Penalties, such Stipulated Penalties shall become due and payable
20 days after the ALJ issues such a decision unless Merit requests review of the
ALJ decision by the DAB. If the ALJ decision is properly appealed to the DAB and
the DAB upholds the determination of OIG, the Stipulated Penalties shall become
due and payable 20 days after the DAB issues its decision.





Merit Medical Systems, Inc. CIA



35



--------------------------------------------------------------------------------

3.Exclusion Review. Notwithstanding any provision of Title 42 of the United
States Code or Title 42 of the Code of Federal Regulations, the only issues in a
proceeding for exclusion based on a material breach of this CIA shall be whether
Merit was in material breach of this CIA and, if so, whether:



a.Merit cured such breach within 30 days of its receipt of the Notice of
Material Breach; or



b.the alleged material breach could not have been cured within the 30 day
period, but that, during the 30 day period following Merit’s receipt of the
Notice of Material Breach: (i) Merit had begun to take action to cure the
material breach within that period; (ii) Merit pursued such action with due
diligence; and (iii) Merit provided to OIG within that period a reasonable
timetable for curing the material breach.



For purposes of the exclusion herein, exclusion shall take effect only after an
ALJ decision favorable to OIG, or, if the ALJ rules for Merit, only after a DAB
decision in favor of OIG. Merit’s election of its contractual right to appeal to
the DAB shall not abrogate OIG’s authority to exclude Merit upon the issuance of
an ALJ’s decision in favor of OIG. If the ALJ sustains the determination of OIG
and determines that exclusion is authorized, such exclusion shall take effect 20
days after the ALJ issues such a decision, notwithstanding that Merit may
request review of the ALJ decision by the DAB. If the DAB finds in favor of OIG
after an ALJ decision adverse to OIG, the exclusion shall take effect 20 days
after the DAB decision. Merit shall waive its right to any notice of such an
exclusion if a decision upholding the exclusion is rendered by the ALJ or DAB.
If the DAB finds in favor of Merit, Merit shall be reinstated effective on the
date of the original exclusion.




4.Finality of Decision. The review by an ALJ or DAB provided for above shall not
be considered to be an appeal right arising under any statutes or regulations.
Consequently, the parties to this CIA agree that the DAB’s decision (or the
ALJ’s decision if not appealed) shall be considered final for all purposes under
this CIA.



XI.EFFECTIVE AND BINDING AGREEMENT



Merit and OIG agree as follows:







Merit Medical Systems, Inc. CIA



36



--------------------------------------------------------------------------------

A.This CIA shall become final and binding on the date the final signature is
obtained on the CIA.



B.This CIA constitutes the complete agreement between the parties and may not be
amended except by written consent of the parties to this CIA.



C.All requirements and remedies set forth in this CIA are in addition to and do
not affect (1) Merit’s responsibility to follow all applicable Federal health
care program and FDA requirements or (2) the government’s right to impose
appropriate remedies for failure to follow applicable Federal health care
program or FDA requirements.



D.The undersigned Merit signatories represent and warrant that they are
authorized to execute this CIA. The undersigned OIG signatories represent that
they are signing this CIA in their official capacity and that they are
authorized to execute this CIA.



E.This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same CIA.
Electronically-transmitted signatures shall constitute acceptable, binding
signatures for purposes of this CIA.





















































Merit Medical Systems, Inc. CIA



37



--------------------------------------------------------------------------------

ON BEHALF OF MERIT MEDICAL SYSTEMS, INC.











/s/ Fred LampropoulosOctober 13, 2020

Graphic [mmsi-20201013ex102809a99001.jpg]

FRED LAMPROPOULOSDATE

Chief Executive Officer Merit Medical Systems, Inc.





/s/ Seth Lundy

/s/ Michael PauzeOctober 13, 2020

Graphic [mmsi-20201013ex102809a99002.jpg]

SETH LUNDYDATE

MICHAEL PAUZE

Counsel for Merit Medical Systems, Inc. King & Spalding LLP



























































Merit Medical Systems, Inc. CIA



38



--------------------------------------------------------------------------------

ON BEHALF OF THE OFFICE OF INSPECTOR GENERAL OF THE DEPARTMENT OF HEALTH AND
HUMAN SERVICES























/s/ Lisa M. Re October 13, 2020

LISA M. REDATE

Assistant Inspector General for Legal Affairs Office of Inspector General

U.S. Department of Health and Human Services











/s/ Madeline J. Bainer October 13, 2020

MADELINE J. BAINERDATE

Senior Counsel

Administrative and Civil Remedies Branch Office of Counsel to the Inspector
General

U.S. Department of Health and Human Services











39



--------------------------------------------------------------------------------

APPENDIX A

INDEPENDENT REVIEW ORGANIZATION



This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.E of the CIA.



A.IRO Engagement




1.Merit shall engage an IRO that possesses the qualifications set forth in
Paragraph B, below, to perform the responsibilities in Paragraph C, below. The
IRO shall conduct the review in a professionally independent and objective
fashion, as set forth in Paragraph E. Within 30 days after OIG receives the
information identified in Section V.A.8 of the CIA or any additional information
submitted by Merit in response to a request by OIG, whichever is later, OIG will
notify Merit if the IRO is unacceptable. Absent notification from OIG that the
IRO is unacceptable, Merit may continue to engage the IRO.



2.If Merit engages a new IRO during the term of the CIA, that IRO must also meet
the requirements of this Appendix. If a new IRO is engaged, Merit shall submit
the information identified in Section V.A.8 of the CIA to OIG within 30 days of
engagement of the IRO. Within 30 days after OIG receives this information or any
additional information submitted by Merit at the request of OIG, whichever is
later, OIG will notify Merit if the IRO is unacceptable. Absent notification
from OIG that the IRO is unacceptable, Merit may continue to engage the IRO.



B.IRO Qualifications



The IRO shall:




1.assign individuals to conduct the IRO Reviews who have expertise in the
pharmaceutical industry and in all applicable Federal health care program and
FDA requirements relating to the Covered Functions, including but not limited to
expertise relating to marketing and promotional activities associated with
pharmaceutical products and the Federal Anti-Kickback Statute and False Claims
Act.



2.assign individuals to design and select the samples for the IRO Transactions
Reviews who are knowledgeable about the appropriate statistical sampling
techniques; and



3.have sufficient staff and resources to conduct the reviews required by the CIA
on a timely basis.



1

Merit Medical Systems, Inc.
Appendix A

--------------------------------------------------------------------------------

C.IRO Responsibilities



The IRO shall:



1.perform each component of the IRO Reviews in accordance with the specific
requirements of the CIA;



2.follow all applicable Federal health care program and FDA requirements in
making assessments in the IRO Reviews;



3.respond to all OIG inquires in a prompt, objective, and factual manner; and



4.prepare timely, clear, well-written reports that include all the information
required by Appendix B to the CIA.



D.Merit Responsibilities



Merit shall ensure that the IRO has access to all records and personnel
necessary to complete the reviews listed in III.E of this CIA and that all
records furnished to the IRO are accurate and complete.




E.IRO Independence and Objectivity



The IRO must perform each component of the IRO Reviews in a professionally
independent and objective fashion, as defined in the most recent Government
Auditing Standards issued by the U.S. Government Accountability Office.



F.IRO Removal/Termination




1.Merit and IRO. If Merit terminates its IRO or if the IRO withdraws from the
engagement during the term of the CIA, Merit must submit a notice explaining (a)
its reasons for termination of the IRO or (b) the IRO’s reasons for its
withdrawal to OIG, no later than 30 days after termination or withdrawal. Merit
must engage a new IRO in accordance with Paragraph A of this Appendix and within
60 days of termination or withdrawal of the IRO.




2.OIG Removal of IRO. In the event OIG has reason to believe the IRO does not
possess the qualifications described in Paragraph B, is not independent and
objective as set forth in Paragraph E or has failed to carry out its
responsibilities as described in Paragraph C, OIG shall notify Merit in writing
regarding OIG’s basis for determining that the IRO has not met the requirements
of this Appendix. Merit shall have 30 days from the date of OIG’s written notice
to provide information regarding the IRO’s



2

Merit Medical Systems, Inc.
Appendix A

--------------------------------------------------------------------------------

qualifications, independence or performance of its responsibilities in order to
resolve the concerns identified by OIG. If, following OIG’s review of any
information provided by Merit regarding the IRO, OIG determines that the IRO has
not met the requirements of this Appendix, OIG shall notify Merit in writing
that Merit shall be required to engage a new IRO in accordance with Paragraph A
of this Appendix. Merit must engage a new IRO within 60 days of its receipt of
OIG’s written notice. The final determination as to whether or not to require
Merit to engage a new IRO shall be made at the sole discretion of OIG.



























3

Merit Medical Systems, Inc.
Appendix A

--------------------------------------------------------------------------------

APPENDIX B

IRO REVIEWS



A.IRO Engagement, General Description



As specified more fully below, Merit shall retain an IRO to perform engagements
to assist Merit in assessing and evaluating certain of its systems, processes,
policies, and procedures related to Merit’s Covered Functions (IRO Review). The
IRO Review shall consist of two components—a systems review (Systems Review) and
a transactions review (Transactions Review) as described more fully below. Merit
may engage, at its discretion, a single entity to perform both components of the
IRO Reviews, provided that the entity has the necessary expertise and
capabilities to perform both.



If there are no material changes in Merit's systems, processes, policies, and
procedures relating to Covered Functions, the IRO shall perform the Systems
Review of certain systems, processes, policies and procedures relating to
Covered Functions (as set forth below) for the first and fourth Reporting
Periods. If Merit materially changes its systems, processes, policies, and
procedures relating to Covered Functions, the IRO shall perform a Systems Review
for the Reporting Period(s) in which such changes were made in addition to
conducting the Review as set forth above. The additional Systems Review(s) shall
consist of: (1) an identification of the material changes, and (2) a review of
the systems, processes, policies, and procedures that materially changed. The
IRO shall conduct the Transactions Review for each Reporting Period of the CIA.



B.IRO Systems Review



The Systems Review shall be a review of Merit's systems, processes, policies,
and procedures (including the controls on those systems, processes, policies,
and procedures) relating to Covered Functions. More specifically, the IRO shall
review Merit's systems, processes, policies, and procedures associated with the
following (hereafter “Reviewed Policies and Procedures”):



1.Merit’s systems, policies, processes, and procedures relating to the
development, implementation, and compliant use of promotional materials used by
sales representatives (including any contract sales force) and other Merit
representatives who promote and sell Government Reimbursed Products;



2.Merit’s systems, policies, processes, and procedures relating to the
development, implementation, and review of all policies for the distribution of
Government Reimbursed Products for evaluation purposes (Evaluation Product).
This shall include a review of the bases upon, and circumstances under, which
HCPs and HCIs



1

Merit Medical Systems, Inc.

Appendix B

--------------------------------------------------------------------------------

belonging to specified medical specialties or types of clinical practice may
receive Evaluation Product from Merit (including, separately, from sales
representatives, or through other channels);




3.Merit’s systems, policies, processes, and procedures relating to consultant or
other fee-for-service arrangements entered into with HCPs or HCIs (including but
not limited to speaker programs, speaker training programs, training and
education services, product development activities, presentations, consultant
task force meetings, advisory boards, ad hoc advisory activities, research and
research-related activities, authorship activities, and any other financial
engagement or arrangement with an HCP or HCI) and all events and expenses
relating to such engagements or arrangements;



4.Merit’s systems, policies, processes, and procedures relating to agreements or
arrangements with HCPs or HCIs for the purchase or licensing of intellectual
property (including, but not limited to, patents, patent applications, and
payment of royalties);




5.Merit’s systems, policies, processes, and procedures relating to programs by
HCPs to educate sales representatives, including but not limited to
presentations by HCPs at sales meetings, preceptorships, tutorials, and
experience-based learning activities;



6.Merit’s systems, policies, processes, and procedures relating to the review
and approval of, and payment for, travel and related expenses for HCPs including
those in connection with an HCP’s participation in educational, research,
training, or other Merit- sponsored programs or activities;



7.Merit’s systems, policies, processes, and procedures relating to the
sponsorship or funding of grants (including educational grants) or charitable
contributions involving HCPs or HCIs;




8.Merit’s systems, policies, processes, and procedures relating to funding of,
or participation in, any Sponsorships, Third Party Educational Activity, or
Co-Marketing Activity as defined in Sections II.C.4, II.C.5, and II.C.6 of the
CIA;



9.Merit’s systems, policies, processes, and procedures relating to compensation
(including through salaries, bonuses, or other means) for Covered Persons who
are sales representatives and their managers; and



10.Merit’s systems, policies, processes, and procedures relating to disciplinary
policies and procedures for violations of Merit’s Policies and Procedures,
including policies relating to Federal health care program and FDA requirements.



2

Merit Medical Systems, Inc.

Appendix B

--------------------------------------------------------------------------------

C.IRO Systems Review Report



The IRO shall prepare a report based upon each Systems Review performed. For
each of the Reviewed Policies and Procedures identified in Section B above, the
report shall include the following items:




1.a description of the documentation (including policies) reviewed and any
personnel interviewed;




2.a detailed description of Merit's systems, policies, processes, and procedures
relating to the items identified in Sections B.1-10 above, including a general
description of Merit's control and accountability systems (e.g., documentation
and approval requirements, and tracking mechanisms) and written policies
regarding the Reviewed Policies and Procedures;



3.a description of the manner in which the control and accountability systems
and the written policies relating to the items identified in Sections B.1-10
above are made known or disseminated within Merit;




4.findings and supporting rationale regarding any weaknesses. in Merit's
systems, processes, policies, and procedures relating to the Reviewed Policies
and Procedures, if any; and



5.recommendations to improve any of the systems, policies, processes, or
procedures relating to the Reviewed Policies and Procedures, if any.



D.IRO Transactions Review



The Transactions Review shall include a review of: (1) a sample of consultant or
other fee-for-service arrangements entered into with HCPs (including all events
and expenses related to such engagements or arrangements), (2) a sample of
Co-Marketing Activity agreements, (3) a sample of medical education grants and
charitable contributions, and (4) a sample of Payments. The IRO shall report on
all aspects of its reviews in the Transactions Review Report.



1.Review of Consulting Activities. For purposes of this Appendix B, the term
“Consulting Activities” shall include all consulting and other fee for service
arrangements entered with HCPs (including but not limited to speaker programs,
speaker training programs, training and education services, product development
activities, presentations, consultant task force meetings, advisory boards, ad
hoc advisory activities, research and research-related activities, authorship
and authorship-related activities, and any other financial engagement or
arrangement with an HCP or HCI) and all events and expenses relating to such
engagements or arrangements.
3
Merit Medical Systems, Inc.
Appendix B

--------------------------------------------------------------------------------

a.For the first Reporting Period, the IRO shall select and review a sample of 10
Consulting Activities entered into with HCPs and all related expenses. For the
second and subsequent Reporting Periods, the IRO shall review a total of at
least 10 Consulting Activities which shall include a review of specified numbers
of each type of Consulting Activities as determined by OIG. Prior to the
determination of the number of each type of Consulting Activity to be reviewed
during the second and subsequent Reporting Periods, Merit shall provide to OIG
the information specified below in the next paragraph within 60 days prior to
the end of the applicable preceding Reporting Period.



b.The IRO shall select its sample of Consulting Activities for review in
consultation with OIG after the provision of information about the Consulting
Activities to the OIG. Merit shall provide the following information to the OIG:
(1) a description of each type of Consulting Activity undertaken during the
Reporting Period and a description of the services to be provided under each
Consulting Activity; (2) the number of each type of Consulting Activity
undertaken during the Reporting Period; and (3) the overall budgeted amount to
be spent in connection with each type of Consulting Activity during the
Reporting Period.



c.For each Consulting Activity reviewed, the IRO shall determine whether:



i.a written agreement was in place for each Consulting Activity that describes
the scope of work to be performed, the fees and related expenses to be paid for
the Consulting Activity, and the compliance obligations for the Consultant;



ii.the compensation to be paid for the Consulting Activity was determined in
accordance with a centrally managed, pre-set rate structure established by
Merit;



iii.the rate structure was established based on an independent FMV analysis;



iv.the Consulting Activity was identified in the annual Consultant budgeting
plan developed by Merit;





v.a needs assessment that identifies the business need for the Consulting
Activity and provides details about the Consulting



4

Merit Medical Systems, Inc.

Appendix B

--------------------------------------------------------------------------------

Activity was completed prior to the initiation of the Consulting Activity;



vi.the Consulting Activity was reviewed and approved in accordance with Merit
Policies and Procedures;



vii.Merit collected and retained a record of the specific activity performed by
the HCP and, if applicable, a copy of the work product generated by the HCP in
connection with the Consulting Activity; and



viii.the activity undertaken by the Consultant and/or the work product generated
by the HCP was used by Merit in a manner consistent with the needs assessment
that was completed prior to the initiation of the Consulting Activity.



2.Review of Co-Marketing Activities. If Merit engages in any Co-Marketing
Activity during the term of the CIA, the IRO shall review such Co-Marketing
Activity agreements entered into during the applicable Reporting Period. For
each Co-Marketing Activity agreement, the IRO shall review:



a.How Merit determined the business need for performing Co-Marketing Activities
with the HCP(s) and HCI(s);





b.How the targets or audience of each Co-Marketing Activity were selected and by
whom;



c.The contributions of each party to each Co-Marketing Activity, and the
financial value of those contributions;



d.How Merit determined that each party was contributing to and receiving fair
market value from the Co-Marketing Activities;



e.Whether Merit reviewed and approved the Co-Marketing Activity agreement in
accordance with Merit’s Policies and Procedures; and



f.Whether Merit collected and retained records of the activities of each party
to the Co-Marketing Activity agreement.



3.Review of Grants and Charitable Contributions involving HCPs or HCIs. For
purposes of this Appendix B, the term “Grants” shall include any awarded amounts
for Third Party Educational Activities (as defined in Section II.C.5 of the CIA)
or other grant activities involving HCPs and HCIs, and the term “Contributions”
shall include any



5

Merit Medical Systems, Inc.

Appendix B

--------------------------------------------------------------------------------

charitable contributions involving HCPs or HCIs provided by Merit. For each
Reporting Period, the IRO shall review a sample of the greater of 10% or 5
Grants and Contributions to HCPs or HCIs.





a.The IRO shall select its sample of Grants and Contributions for review in
consultation with OIG after the provision of information about each to OIG.
Merit shall provide the following information to OIG: (1) a description of each
type of Grant and Contribution provided during the Reporting Period and a
description of the purpose of, and activity to be undertaken in connection with,
each type of Grant and Contribution; (2) the number of each type of Grant and
Contribution provided during the Reporting Period; and (3) the budgeted amount
to be spent on each type of Grant and Contribution during the Reporting Period.





b.The IRO’s review shall include, but not be limited to: proposal documents
(including Grant and Contribution requests), approval documents, contracts,
payments and materials relating to the centralized system’s review of the
requests, and documents and materials relating to the Grants and Contributions
and any events or activities funded through the Grants and Contributions.





c.For each Grant and Contribution reviewed, the IRO shall determine whether:



i.The request for the Grant or Contribution was submitted through Merit’s
centralized system and processed in accordance with standardized objective
criteria;





ii.The terms of the Grant or Contribution are reflected in a written agreement
between Merit and the recipient of the grant or contribution;



iii.The Grant or Contribution was reviewed and approved in accordance with Merit
policies and procedures;



iv.Merit records identify the purpose or use for which the Grant or Contribution
was requested; and



v.Applicable documents or other records verify that the purpose of use for which
the Grant or Contribution was requested occurred or was satisfied (e.g., if the
Grant or Contribution



6

Merit Medical Systems, Inc.

Appendix B

--------------------------------------------------------------------------------

was provided to sponsor an event, the IRO shall assess whether the event, in
fact, occurred.)



4.Review of Payments. For purposes of this Appendix B, the term “Control
Documents” shall include all material documents or electronic records associated
with each Merit Payment reflected in the Open Payments database for that
calendar year. For example, the term “Control Documents” includes, but is not
limited to, documents relating to the nature, purpose, and amount of the
Payment; contracts relating to the Payment; documents relating to the occurrence
of Payment; documents reflecting any work product generated in connection with
the Payment; documents submitted by sales representatives or headquarters
personnel to request approval for the Payment; and business rationale or
justification forms relating to the Payment.



a.For each Reporting Period, the OIG shall have the discretion to identify up to
15 Covered Recipients who received Payments from Merit during the prior calendar
year and will be subject to the IRO review described below. If the OIG elects to
exercise this discretion, it shall notify the IRO of the Covered Recipients
subject to the IRO Review. If the OIG elects not to exercise its discretion, the
IRO shall randomly select 15 Covered Recipients to be included in the review.



b.For each selected Covered Recipient, the IRO shall review the Control
Documents associated with the Payments to the Covered Recipient for all
categories reflected in the Open Payments Data website except for the
Food/Beverage and Travel/Lodging categories of Payments. Specifically, for each
Covered Recipient selected as part of the sample, the IRO shall review the
Control Documents identified by the IRO as necessary and sufficient to validate
each Payment reported to CMS to evaluate the following:



i.whether Control Documents are available relating to each Payment;




ii.whether the Control Documents were completed and archived in accordance with
the requirements set forth in Merit's policies;



iii.whether the aggregate value of the Payment as reflected in the Open Payments
Database is consistent with the value of the Payment reflected in the Control
Documents; and



iv.whether the Control Documents reflect that Merit's policies were followed in
connection with the Payment (e.g., all



7

Merit Medical Systems, Inc.

Appendix B

--------------------------------------------------------------------------------

required written approvals for the activity were obtained in accordance with
Merit's policies.)



E.Transactions Review Report




A.General Elements to be Included in the Report. For each Reporting Period, the
IRO shall prepare a report based on its Transactions Review. The report shall
include the following:



1.Review Objectives: A clear statement of the objectives intended to be achieved
by each part of the review;




2.Review Protocol: A detailed narrative description of the procedures performed
and a description of the sampling unit and universe utilized in performing the
procedures for each sample reviewed; and



3.Sources of Data: A full description of documentation and other information, if
applicable, relied upon by the IRO in performing the Transactions Review.



B.Results to be Included in Report. The following results shall be included in
each Transactions Review Report:



1.Relating to the Review of Consulting Activities





a.a description of each type of Consulting Activity reviewed, including the
number of each type of Consulting Activity reviewed and an identification of the
types of documents and information reviewed for each Consulting Activity;



b.for each Consulting Activity reviewed, the IRO's findings and supporting
rationale as to whether:





i.a written agreement was in place for each Consulting Activity that describes
the scope of work to be performed, the fees and expenses to be paid for each
Consulting Activity, and the compliance obligations for the Consultant;





ii.the compensation to be paid for the Consulting Activity was determined in
accordance with a centrally managed, pre-set rate structure set by Merit;



8

Merit Medical Systems, Inc.

Appendix B

--------------------------------------------------------------------------------

iii.the rate structure was established based on an independent FMV analysis;




iv.the Consulting Activity was identified in the annual Consulting budgeting
plan developed by Merit;



v.a needs assessment that identifies the business need for the Consulting
Activity and provides detail about the activity was prepared prior to the
initiation of the Consulting Activity;



vi.the Consulting Activity was reviewed and approved in accordance with Merit
Policies and Procedures,




vii.Merit collected and retained a record of the specific activity performed by
the HCP and, if applicable, a copy of the work product generated in connection
with the Consulting Activity; and



viii.the activity undertaken by the Consultant and/or the work product generated
was used by Merit in a manner consistent with the needs assessment that was
completed prior to the initiation of the Consulting Activity;



c.any weaknesses in Merit's systems, processes, policies, procedures and/or
practices relating to Consulting Activities identified by the IRO; and



d.any recommendations for improvements to Merit's systems, processes, policies,
procedures and/or practices relating to Consulting Activities.



2.Relating to the Review of Co-Marketing Activities





a.a description of each type of Consulting Activity reviewed, including the
number of each type of Consulting Activity reviewed and an identification of the
types of documents and information reviewed for each Consulting Activity



b.For each Co-Marketing Activity reviewed, the IRO’s findings and supporting
rationale as to:



9

Merit Medical Systems, Inc.

Appendix B

--------------------------------------------------------------------------------

i.whether and how Merit determined a business need for performing the
Co-Marketing Activities with the HCP(s) and the HCI(s);



ii.whether and how the targets or audience of each Co- Marketing Activity were
selected, and by whom;



iii.the contributions of each party to each Co-Marketing Activity, and the
financial value of those contributions;




iv.whether and how Merit determined that each party was contributing to and
receiving fair market value from the Co-Marketing Activities;



v.whether the Co-Marketing Activity was reviewed and approved in accordance with
Merit’s Policies and Procedures;





vi.whether Merit collected and retained records of the activities of each party
to the Co-Marketing Activities;



vii.any weaknesses in Merit’s systems, processes, policies, procedures and/or
practices relating to Co-Marketing Activities; and





viii.any recommendations for improvements to Merit’s systems, processes,
policies, procedures and/or practices relating to Co-Marketing Activities.



3.Relating to the Review of Grants and Charitable Contributions involving HCPs
and HCIs





a.a description of each type of Grant or Contribution reviewed, including the
number of each type of Grant or Contribution reviewed and an identification of
the types of documents and information reviewed for each Grant or Contribution
reviewed;



b.for each Grant or Contribution reviewed, the IRO’s findings and supporting
rationale as to whether:



10

Merit Medical Systems, Inc.

Appendix B

--------------------------------------------------------------------------------

i.the request for the Grant or Contribution was submitted through the Merit
centralized system and processed in accordance with standardized objective
criteria;




ii.the terms of the Grant or Contribution are reflected in a written agreement
between Merit and the recipient of the Grant or Contribution;



iii.the Grant or Contribution was reviewed and approved in accordance with Merit
policies and procedures;




iv.the purpose or use for which the Grant or Contribution was requested is
identified in Merit records;



v.records verify that the purpose of use for which the Grant or Contribution was
requested occurred or was satisfied;




vi.the IRO identified any weaknesses in Merit’s systems, processes, policies,
procedures, and/or practices relating to Grants or Contributions; and



vii.the IRO has recommendations for improvements to Merit’s systems, processes,
policies, procedures and/or practices relating to Grants or Contributions.



4.Relating to the Review of Payments





a.a description of the entry in the Open Payments Database for each Payment
sampled and a description of Control Documents reviewed in connection with each
sampled Payment; and



b.for each sampled Payment, findings and supporting rationale as to whether:



i.all required Control Documents exist;



ii.each Control Document was completed in accordance with all of the
requirements set forth in the applicable Merit policy;



11

Merit Medical Systems, Inc.

Appendix B

--------------------------------------------------------------------------------

iii.the aggregate value of the Payment as reflected in the Open Payments
Database is consistent with the value of the Payment reflected in the Control
Documents;




iv.each Control Document reflects that Merit’s policies were followed in
connection with the underlying activity reflected in the document (all required
approvals were obtained); and



v.any corrective action or disciplinary action was undertaken in those instances
in which Merit policies were not followed.

12

Merit Medical Systems, Inc.

Appendix B

--------------------------------------------------------------------------------